DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.       Claims 1-20 are allowed.
3.      The following is an examiner’s statement of reasons for allowance: 
          Claims 1-10 are allowed for the reason that prior art of record do not teach or suggest the claimed method for print settings control comprising the limitations:
        analyzing a content region in a print job request to determine one or more printing requirements for the content region; 
based upon the one or more printing requirements (see paragraph [029] of the patent application for definition)  for the content region, selecting one or more print quality settings for the content region; and 
           using the selected print quality settings to set one or more printing parameters for one or more thermal printhead heater elements that correspond to the content region.  

        Claims 11-20 are allowed for the reason that prior art of record do not teach or suggest the claimed apparatus for print settings control, the apparatus comprising:
           a processor and a non-transitory memory including program code, the non-transitory memory and the program code configured to, with the processor, cause the apparatus to at least:
            analyze a content region in a print job request to determine one or more printing requirements for the content region; 
             based upon the one or more printing requirements (see paragraph [029] of the patent publication for definition) for the content region, select one or more print quality settings for the content region; and
           use the selected print quality settings to set one or more printing parameters for one or more thermal printhead heater elements that correspond to the content region.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        Kida (JP 2000-108395) discloses a printer in which  a plurality of heaters 17a on a thermal head 17 corresponding to an image writing region 52 of a recording paper are divided into plural groups and each of the groups is driven in a time-sharing manner., and wherein the plurality of the heaters 17a corresponding to a character writing region 51 of the recording paper are simultaneously driven,.


Burry et al (US 2008/0144067) discloses the uses of the job or image content 
information of a print job to automatically adjust the general printing procedure for a print engine.  The job's image content information is analyzed in the context of the constraints of the print engine to determine an improved printing procedure, which may include cycle-up operation, process control cycles, or maintenance cycles for that particular print job. 

In a further embodiment, a print job may include multiple documents, 
each of which may include different image content.  A single print job which is 
a single file or document may also include varying image content.  Analyzing 
the image content may be determining an overall color content, mean area 
coverage for each color separation, maximum size of mid-level halftone blocks 
for each color separation, or maximum area coverage for each color separation 
for any given page of the print job.


    PNG
    media_image1.png
    904
    631
    media_image1.png
    Greyscale





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853